Bloodwortii, J.
1. A first mortgagee of chattels, whose mortgage has been duly executed and recorded, “is entitled to have preserved in its integrity his lien upon the mortgaged property until such time as he may see proper by foreclosure to enforce the payment of the debt secured; and by virtue of his interest as mortgagee, he may maintain an action on the case” as against a junior mortgagee having actual notice of the first mortgage, who wrongfully impairs his security, “and in such action may recover, to the extent that his security has been thus diminished, damages within the value of the mortgaged property and not in excess of the debt secured.” Benton v. McCord, 96 Ga. 393 (23 S. E. 392); Harris v. Grant, 96 Ga. 211 (1), 213, 214 (23 S. E. 390).
2. Since the cause of action in the instant case arose by virtue of the impairment of security (actual notice of the prior lien being admitted by defendant), and the measure of damages was “the value of the property received and disposed of by the defendant, not, of course, exceeding the amount due upon the mortgage,” evidence as to the value of property of the mortgagor, other than that wrongfully disposed of by the defendant, was irrelevant and immaterial, and the court properly rejected it.
3. There was ample evidence to support the verdict, which is approved by the trial judge; no error of law appears, and the court properly overruled the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Lulce, J., coneur.